UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -       x
                                        :
UNITED STATES OF AMERICA
                                        :
            - v. -                          ORDER
                                        :
BRANDON BECKER and                          S3 19 Cr. 704 (LAP)
STEVEN SHORT,                           :

                      Defendants.       :

- - - - - - - - - - - - - - - - -       x

            WHEREAS, an ex parte application has been made by the

United States of America requesting an order of the Court

directing the unsealing of: (1) the S3 Superseding Indictment in

this case (the “S3 Indictment”); (2) the order of the Court

dated July 6, 2021, providing for the limited unsealing of the

S3 Indictment; and (3) the Government’s application in support

of the limited unsealing order of July 6, 2021; and

            WHEREAS, the Court finds that there no longer remains

any reason for the enumerated documents to remain sealed;

            IT IS HEREBY ORDERED that the following documents are

unsealed:   (1) the S3 Indictment; (2) the order of the Court

dated July 6, 2021, providing for the limited unsealing of the

S3 Indictment; and (3) the Government’s application in support

of the limited unsealing order of July 6, 2021.




                                    1
SO ORDERED:

Dated:    New York, New York
                8
          July ____, 2021


                               _______________________________
                               JAMES L. COTT
                               United States Magistrate Judge
                               Southern District of New York




                                2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -             X
                                              :
UNITED STATES OF AMERICA
                                              :
               - v. -                             APPLICATION FOR
                                              :   UNSEALING
BRANDON BECKER and
STEVEN SHORT,                                 :   S3 19 Cr. 704 (LAP)

                           Defendants.        :

- - - - - - - - - - - - - - - - -             X

               DAVID RAYMOND LEWIS hereby affirms, under penalty of

perjury and pursuant to Title 28, United States Code, Section

1746, as follows:

     1.        I am an Assistant United States Attorney in the office

of Audrey Strauss, United States Attorney for the Southern

District of New York, and I am familiar with this matter.                 By

this affirmation, the Government applies ex parte for an order

of the Court unsealing:         (1) the S3 Superseding Indictment in

this case (the “S3 Indictment”), (2) the order of the Court

dated July 6, 2021, providing for the limited unsealing of the

S3 Indictment; and (3) the Government’s application in support

of the limited unsealing order of July 6, 2021.

     2.        On June 28, 2021, the S3 Indictment was returned by the

grand jury and filed under seal.          A sealed arrest warrant was also

issued    at    that    time   for   STEVEN   SHORT,   the   defendant.        The

undersigned is now informed that federal officers have executed
that arrest warrant and arrested SHORT.   Accordingly, there is no

longer any reason for the S3 Indictment or the other enumerated

documents to remain sealed.

     3.   No prior request for the relief set forth herein has

been made.

Dated:    New York, New York
          July 8, 2021


                               ________________________
                               DAVID RAYMOND LEWIS
                               Assistant United States Attorney
                               Southern District of New York
                               (212) 637-2397




                                 2
